Citation Nr: 0029866	
Decision Date: 11/14/00    Archive Date: 11/16/00

DOCKET NO.  94-45 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable evaluation for the residuals 
of a left knee sprain with partial rupture of medial 
collateral ligament.

2.  Entitlement to a compensable evaluation pursuant to 
38 C.F.R. § 3.324 based on multiple, noncompensable, service-
connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel



INTRODUCTION

The veteran served on active duty from May 1965 to May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Offices (ROs) in San Juan, 
Puerto Rico, and St. Petersburg, Florida, which denied 
entitlement to a compensable evaluation pursuant to 38 C.F.R. 
§ 3.324 based on multiple, noncompensable, service-connected 
disabilities, and granted entitlement to service connection 
for the residuals of a left knee sprain with partial rupture 
of medial collateral ligament and assigned a noncompensable 
evaluation thereto, respectively.  The St. Petersburg RO is 
the certifying RO. 

The veteran disagreed with the noncompensable rating assigned 
by the St. Petersburg RO for a left knee disability and a 
statement of the case was issued with the claim characterized 
as entitlement to an increased rating.  A timely substantive 
appeal followed.  Accordingly, the issue before the Board is 
taken to include whether there is any basis for "staged" 
ratings at any pertinent time, to include whether a current 
increase is in order.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  As the statement of the case and the 
supplemental statements of the case have indicated that all 
pertinent evidence has been considered, and the RO has 
determined that a noncompensable rating is to be assigned for 
the entire period at issue, the Board can proceed with its 
review without prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

It appears to the Board that the veteran may have attempted 
to raise the issue of a entitlement to an increased 
(compensable) rating for his bilateral eye disability by 
correspondence dated in June 1996.  If he desires to pursue 
this issue, he and/or his representative should do so with 
specificity at the RO.  As there has thus far been no 
adjudication of this issue, the Board has no jurisdiction at 
this time.  Finally, in May 1998, the Board remanded the 
issues to the RO for further development.  The requested 
developments have been accomplished and the case is now ready 
for appellate review.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claims.

2.  The veteran's left knee disability is currently 
manifested by subjective complaints of pain and some giving-
away. 

3.  Current objective findings of the veteran's left knee 
disability include a normal gait, full range of motion, and 
normal X-rays.

4.  There is no objective clinical evidence of ankylosis or 
instability.  Arthritis has not been clinically established 
in the left knee.

5.  Service connection has been granted for the residuals of 
a left knee sprain, pterygium of the right eye, and pterygium 
of the left eye, all rated noncompensably disabling.

6.  The veteran's service-connected disabilities have not 
been shown to interfere with normal employability.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for the 
residuals of a left knee sprain with partial rupture of 
medial collateral ligament have not been met.  38 U.S.C.A. 
§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic 
Codes (DCs) 5003, 5010, 5256, 5257, 5258, 5259, 5260, 5261 
(1999).

2.  A compensable evaluation under the provisions of 38 
C.F.R. § 3.324 for multiple, noncompensable, service-
connected disabilities is not warranted. 38 U.S.C.A. § 5107 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.324 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board determines that the veteran's claims are 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 2000) by virtue of his statements that his 
service-connected disabilities are worse than currently 
evaluated.  See Drosky v. Brown, 10 Vet. App. 251, 254 
(1997).  Further, the Board finds that all relevant facts 
have been properly developed and no additional assistance to 
the veteran is required to comply with the duty-to-assist 
mandated by 38 U.S.C.A. § 5107(a).  

I.  Entitlement to a Compensable Evaluation for a Left Knee 
Disability

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1999).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2000); 38 C.F.R. Part 4 (1999).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999). 

Further, the VA General Counsel issued a precedential opinion 
(VAOPGCPREC 23-97) holding that a claimant who had arthritis 
and instability of the knee (where both were service 
connected) could be rated separately under DCs 5010 and 5257, 
while cautioning that any such separate rating must be based 
on additional disabling symptomatology.  In determining 
whether additional disability existed, for purposes of a 
separate rating, the veteran must meet, at minimum, the 
criteria for a noncompensable rating under either of those 
codes.  Cf. Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. 
Cir. 1997) (assignment of zero-percent ratings is consistent 
with requirement that service connection may be granted only 
in cases of currently existing disability).  With these 
considerations in mind, the Board will address the merits of 
the claims at issue.

The Board notes that the RO has rated the veteran's left knee 
disability under DC 5299-5257.  In addition, the Board will 
consider DCs 5256, 5258, 5259, 5260, and 5261 for evaluating 
the left knee impairment.  Under DC 5256, favorable ankylosis 
of the knee, in full extension or in slight flexion between 0 
degrees and 10 degrees, warrants a 30 percent evaluation; 
ankylosis in flexion between 10 degrees and 20 degrees 
warrants a 40 percent evaluation; ankylosis in flexion 
between 20 degrees and 45 degrees warrants a 50 percent 
evaluation; and extremely unfavorable ankylosis in flexion at 
an angle of 45 degrees or more warrants a 60 percent 
evaluation.  Under DC 5257, when there is impairment of the 
knee, including recurrent subluxation or lateral instability, 
a 10 percent evaluation will be assigned where the disability 
is slight; a 20 percent for moderate disability; and 30 
percent for severe disability.

Under DC 5258, an evaluation of 20 percent is assigned where 
the cartilage is dislocated, with frequent episodes of 
locking, pain, and effusion.  Under DC 5259, a 10 percent 
evaluation is assigned for removal of the semilunar 
cartilage, symptomatic.  Limitations of flexion under DC 5260 
are assigned a 10 percent evaluation when flexion is limited 
to 45 degrees; and a 20 percent evaluation when flexion is 
limited to 30 degrees.  A 30 percent evaluation is assigned 
under this code when flexion is limited to 15 degrees.  
Limitations of extension under DC 5261 are assigned a 10 
percent evaluation when extension is limited to 10 degrees; 
and a 20 percent evaluation when extension is limited to 15 
degrees.  A 30 percent evaluation is assigned under this code 
when extension is limited to 20 degrees. 

The degree of impairment resulting from a disability is a 
factual determination with the Board's primary focus upon the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  The Board is also mindful that it must 
review "all the evidence of record (not just evidence not 
previously considered) once a claimant has submitted a well-
grounded claim for an increased disability rating."  Swanson 
v. West, 12 Vet. App. 442 (1999); Hazan v. Gober, 10 Vet. 
App. 511, 521 (1997).  Considering the factors as enumerated 
in the applicable rating criteria, which is the most 
probative evidence to consider in determining the appropriate 
disability rating to be assigned, the Board finds that the 
evidence does not reflect that a compensable rating for a 
left knee disability is warranted.  

In the June 1997 VA examination report, the veteran related 
being involved in a motor vehicle accident in service and 
injuring his left knee.  He was seen at the hospital and 
reportedly diagnosed with a medial collateral ligament 
strain.  He was placed in a cast for four to six weeks but 
continued to have problems with his knee.  He had undergone 
physical therapy on multiple occasions and complained of 
constant aching, but no swelling.  He related some give-way 
episodes secondary to pain but no frank mechanical symptoms.  

Physical examination of the knee revealed no evidence of 
effusion and neurovascular examination of the left lower 
extremity was unremarkable.  The examiner noted that the 
examination was limited secondary to patient cooperation, 
which was related more to back pain than to knee pain.  The 
veteran's range of motion was reported at "3, 0, and 110 
degrees," although he appeared to flex his knee while 
sitting farther than he would for the examination.  His knee 
was stable to varus and valgus stresses at 0 and 30 degrees 
and he had no crepitation with passive range of motion.  He 
had no joint line tenderness and a negative McMurray's and 
posterior drawer test.  He also had a negative pivot shift 
and a negative anterior drawer, although the examination was 
difficult secondary to guarding.  X-rays reportedly showed 
very minimal loss of articular cartilage height in the medial 
compartment, otherwise there were no significant bony 
abnormalities.  

The clinical impression was no evidence of instability of his 
medial collateral ligament, no significant changes on X-ray 
that could not be attributed to age, and his pain was out of 
proportion from what would be expected from the X-ray and 
lack of swelling.  The examiner concluded that there was no 
evidence of significant trauma to the knee but the 
examination was somewhat limited secondary to the veteran's 
apparent knee and back pain; however, there was no evidence 
on X-ray or examination to explain his complaints of pain.

Because the Board was unclear on the limitation of motion of 
the veteran's knee in the June 1997 examination, the claim 
was remanded for an additional examination, which was 
undertaken in July 1998.  At that time, the veteran related 
injuring his knee in a motor vehicle accident while in 
service.  Physical examination revealed a normal gait.  He 
complained of pain and was resistant to the examination.  He 
had full range of motion from 0-140 degrees and the examiner 
remarked that he did not feel that range of motion was 
painful.  The knee was stable to varus and valgus at 0-30 
degrees, and had negative Lachman's and anterior drawer sign, 
but was apprehensive to the examination.  The examiner noted 
that the veteran would not relax with the examination but 
there was no joint line tenderness, no tenderness over the 
medial and lateral patellar aspects or patellar facets.  
There was a negative pivot-shift test and no areas of 
distinct tenderness.  X-rays were normal.  The diagnosis was 
history of medial collateral ligament, left knee.  The 
examiner concluded that there was absolutely no abnormality 
found on the examination and felt that the veteran's response 
to the examination was not justified. 

The Board finds, based on the evidence of record, that the 
objective findings of the veteran's left knee disability do 
not warrant more than a noncompensable evaluation under all 
relevant diagnostic codes.  In evaluating the left knee 
disorder, the Board notes that the recent clinical findings 
do not disclose that he has any ankylosis of the knee.  
Ankylosis is defined as stiffening or fixation of a joint.  
For example, on the recent VA examination he had full range 
of motion.  Therefore, the Board can find no basis under DC 
5256 to grant the veteran an increased evaluation.

Moreover, the evidence does not indicate that veteran 
currently experiences recurrent subluxation or lateral 
instability of his left knee.  Although he stated in the 
first examination that he had some give-way episodes, this 
was related more to pain than to mechanical symptoms.  
Further, in the most recent VA examination, there was no 
evidence of instability, swelling, or crepitus.  Moreover, he 
had negative McMurray's sign, negative anterior and posterior 
drawer signs, and negative pivot shift.  Thus, the clinical 
findings do not support a compensable evaluation under DC 
5257.

Further, there is no current objective evidence of cartilage 
dislocation with frequent episodes of locking, pain, and 
effusion into the joint on which to base a rating of 20 
percent under DC 5258.  In addition, the Board notes that the 
veteran has undergone no surgical procedures on his knee 
warranting an evaluation under DC 5259 for removal of 
semilunar cartilage, symptomatic.  Moreover, the clinical 
evidence does not give rise to a compensable evaluation based 
on limitation of motion under either DC 5260 or DC 5261 
because the motion of his knee was reported as full. Finally, 
because there is no evidence of arthritic changes in the left 
knee, the recent VA General Counsel's opinion regarding a 
separate compensable evaluation for arthritis is not for 
application.

The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v.  Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran's working or 
seeking work.  

Moreover, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. § 4.40.  Special consideration is 
given to factors affecting function in joint disabilities 
under 38 C.F.R. § 4.45.  

These requirements for the consideration of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete or inaccurate report and to enable the VA 
to make a more precise evaluation of the level of disability 
and any changes in the condition.  The Board has considered 
these provisions, taking into consideration the objective 
findings as well as the subjective statements of the veteran, 
and finds that his left knee disability does not warrant a 
compensable evaluation.

II.  Entitlement to a Compensable Evaluation Pursuant to 
38 C.F.R. § 3.324 Based on Multiple, Noncompensable, Service-
Connected Disabilities

The regulations provide that whenever a veteran is suffering 
from two or more separate permanent service-connected 
disabilities of such character as clearly to interfere with 
normal employability, even though none of the disabilities 
may be of compensable degree under the Schedule for Rating 
Disabilities, the rating agency is authorized to assign a 10 
percent evaluation, but not in combination with any other 
rating under 38 C.F.R. § 3.324.

In this case, the Board notes that the veteran is service 
connected for three disabilities, residuals of a left knee 
disability and eye pterygium of the right and left eyes, 
which are all rated noncompensable.  For a compensable rating 
to be warranted under the above referenced regulation, clear 
interference with normal employability would have to be 
shown.  In this case, the veteran has not submitted such 
evidence.  As indicated above, the veteran's left knee 
disability is appropriately compensated at a 0 percent rating 
and the evidence of record does not provide any indication 
that he currently suffers from any residuals related to the 
right and left eye pterygium.  Therefore, there does not 
appear to be any clear interference with the veteran's 
employment as to warrant a compensable rating under the 
provisions of 38 C.F.R. § 3.324.


ORDER

Entitlement to a compensable evaluation for the residuals of 
a left knee sprain with partial rupture of medial collateral 
ligament is denied.

Entitlement to a compensable rating under the provisions of 
38 C.F.R. § 3.324 (1999) for multiple, service-connected 
disabilities is denied.


		
	MICHAEL D. LYON 
	Veterans Law Judge
	Board of Veterans' Appeal

 
- 8 -


- 9 -


